Case 5:19-cv-05039-JLV Document 23 Filed 12/12/19 Page 1 of 3 PagelD #: 92

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH DAKOTA

WESTERN DIVISION
SALLY RICHARDSON,
Plaintiff, Civil No. 5:19-cv-5039-JLV
VS.
AFFIDAVIT OF CASSIDY M.

MICHAEL RICHARDSON, MICHAEL’S

STALLEY IN SUPPORT OF
CATERING, SHERRY MOEN, STUART ENTRY OF DEFAULT
LITTLE, JUDGMENT ON THE ISSUE OF
LIABILITY OF DEFENDANT
Defendants. SHERRY MOEN

 

 

Cassidy M. Stalley, being first duly sworn on oath, deposes and states:

1. I am an attorney at Lynn, Jackson, Shultz & Lebrun, P.C., counsel for
Plaintiff Sally Richardson in this case. I have personal knowledge of the facts set forth in
this affidavit and, if called upon as a witness, I could and would testify as follows.

2. The Complaint in this case was filed on May 9, 2019.

3. The Clerk issued the Summons to all defendants on May 13, 2019.

4. On May 22, 2019, Sherry Moen was served with a copy of the Summons
and Complaint by Deputy Sheriff J.H. Fuller of Southampton County, Virginia.

5. An Affidavit of Service to Sherry Moen was filed with this Court on May
28, 2019. (Docket 11).

6. Sherry Moen’s deadline to answer or file a pre-answer motion was June 12,

2019.
Case 5:19-cv-05039-JLV Document 23 Filed 12/12/19 Page 2 of 3 PagelD #: 93 ©

7. As of December 12, 2019, Sherry Moen has not answered, filed a pre-

answer motion, or made an appearance in this case.

  

Dated this \Z day of December, 2019.

 

Cassidy M. bt ley ~ \V

Subscribed and sworn to before me this_| 2 day of December, 2019.

pesetaevag,

“1H Miz iit

SOc Nese, Ved, he
e Qe aS %,
. QOTARy

 

 

. % Notary Public, South Dakota
2 ik My Commission Expires: 10-24-2071
2, * A © “Os
“© OBS . we
Op nts a Os
te SOUTY s®
Tesanaast®®
Case 5:19-cv-05039-JLV Document 23 Filed 12/12/19 Page 3 of 3 PagelD #: 94

CERTIFICATE OF SERVICE
I hereby certify that on December 12, 2019, I sent to:

Mr. Terry L. Pechota
Pechota Law Offices

1617 Sheridan Lake Road
Rapid City, SD 57702-3483

by Notice of Electronic Filing generated by the CM/ECF system, and to

Ms. Sherry Moen
33153 S. Main St.
Boykins, VA 23827

by first class mail, postage prepaid, a true and correct copy of Affidavit of Cassidy M.
Stalley in Support of Plaintiff's Motion for Entry of Default Judgment on the Issue
of Liability of Defendant Sherry Moen relative to~he above-entitledymatter.

Cassidy M\ Staley -

     
 
 

 

 
